Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-12-1999

Hull v. Kyler
Precedential or Non-Precedential:

Docket 97-7551




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"Hull v. Kyler" (1999). 1999 Decisions. Paper 254.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/254


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                   UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT



                             No. 97-7551

                            Hull v. Kyler

    The following modifications have been made to the Court's
Opinion issued on August 23, 1999, to the above-entitled appeal
and will appear as part of the final version of the opinion:


     1. On page 7, line 16, the word "retrying" should be changed to
"trying."

     2. On page 40, second full paragraph, line 1, the word "retry"
should be "try"; on
               line 2, the word "retrial" should be "trial"; and on line
6, the word "retrying"
          should be changed to "trying."

     3. On page 40, third full paragraph, line 4, the word "retried"
should be changed
                 to "tried."

     4.   On page 41, line 1, the word "retry" should be changed to "try."




                               Very truly yours,


                               /s/ P. Douglas Sisk,
                                   Clerk


Dated: September 10, 1999